Citation Nr: 0816480	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-29 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from September 1947 to April 
1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appellant seeks benefits as the veteran's surviving 
spouse.  The appellant's appeal was certified to the Board in 
September 2005.  The appellant was notified on September 22, 
2005 that she had 90 days from the date of the letter to 
submit additional evidence in support of the current claim.  
If more than 90 days passed before this evidence was 
received, she was to explain to the Board in writing why the 
additional evidence could not have been submitted prior to 
the expiration of the 90 day period.  This letter also 
advised the appellant not to send any additional evidence to 
the RO, but to send it directly to the Board.  See 38 C.F.R. 
§ 20.1304 (2007).  A review of the applicable dates clearly 
shows that the Board received additional evidence from the 
appellant in September 2006, more than 90 days after the date 
of the letter notifying her of the transfer of the claims 
folder to the Board.  There was no accompanying explanation 
as to why this evidence was not submitted in a timely manner.  
However, in light of the Board's decision to remand this 
claim for additional evidentiary development, the RO will 
have the opportunity to review the evidence submitted by the 
appellant in the first instance.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Service Connection for the Cause of Death

The appellant contends in this case that the veteran's 
service-connected varicose veins caused or contributed to a 
cerebrovascular accident (CVA), which ultimately led to his 
death.  In the alternative, the appellant claims that the 
veteran's bilateral varicose veins in his legs "caused all 
of my husband's vascular problems."  

Specifically, the appellant asserts in her October 2004 
notice of disagreement and August 2005 substantive appeal 
that the veteran was scheduled for a quintuple coronary 
artery bypass graft (CABG) in August 2003, but that surgeons 
were able to complete only a triple CABG "because he did not 
have veins in his legs to use for the bypass."  The 
appellant reported that surgeons had to use veins from other 
parts of the veteran's body for the triple CABG.  

At the time of his death, the veteran was service-connected 
for varicose veins, left and right leg, each rated as 40 
percent disabling; a deviated nasal septum, rated as 10 
percent disabling; and an appendectomy scar, rated as a non-
compensable disability.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  On the other hand, 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there is a causal connection.  38 C.F.R. § 
3.312(c).    

As a preliminary matter, the Board observes that the 
appellant was not provided with the proper notice pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  In the 
context of a claim for DIC benefits, the notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  VA is not relieved of 
its obligation to provide notice merely because it had in its 
possession some evidence relevant to each element of the 
appellant's claim.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

The Board also notes that the appellant was not provided with 
information, pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), about the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Thus, the RO should provide the 
appellant with such notification.

The Board has reviewed all of the evidence of record in this 
case, and regrettably, a remand is also required for 
additional evidentiary development.  VA has a duty to assist 
veterans to obtain evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  In particular, the 
Board observes that an undated statement from W. Anderson, 
M.D. is associated with the veteran's claims file.  Dr. 
Anderson provided a brief summary of the veteran's medical 
history.

According to the statement, the veteran underwent a "major 
surgical procedure" in April 2003 involving bilateral 
synthetic grafts to relieve symptoms related to poor vascular 
functioning bilaterally.  In August 2003, the veteran 
purportedly had a myocardial infarction and underwent triple 
bypass surgery.  The cardiac surgeon in attendance "reported 
difficulty in completing the procedure due to limitations 
imposed by a lack of useable vein grafts from [the veteran's] 
legs."

In April 2004, the veteran allegedly had an "acute 
cerebrovascular accident" while vacationing in Pensacola, 
Florida.  The veteran was hospitalized at the West Florida 
Regional Medical Center from April 1-16, 2004.  The veteran 
was subsequently transferred to Indigo Nursing Home in 
Daytona Beach, Florida.  The veteran had multiple diagnoses 
at the time of admission to the nursing home on April 16, 
2004, including cerebral vascular accident with dysphasia and 
left hemiparalysis, acute respiratory distress requiring 
intubation, congestive heart failure, myocardial infarction, 
and cardiomyopathy.

The veteran was transported to Halifax Medical Center (HMC) 
in May 2004 for additional medical treatment.  The veteran 
sustained a head injury while at HMC.  The veteran died 
shortly after this incident on May 10, 2004.  The Board notes 
that none of these treatment records are currently associated 
with the veteran's claims file.  Thus, the RO should contact 
the appellant and ask her to provide, or authorize VA to 
obtain, any and all treatment records referenced in this 
letter, to include admission/discharge summaries as well as 
pre- and post-operative reports.  

The RO should also ask the appellant to identify all VA and 
non-VA sources of treatment that the veteran had for his 
service-connected disabilities between April 2003 and May 10, 
2004.  The appellant should provide, or authorize VA to 
obtain, any and all medical records related to his treatment 
during this time period.


Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the appellant pursuant to the 
Veterans Claims Assistance Act and Hupp.  
In particular, the appellant should be 
informed of the information and evidence 
needed to substantiate the claim of 
entitlement to service connection for the 
cause of the veteran's death as well as 
entitlement to DEA benefits under 38 
U.S.C.A., Chapter 35.

The RO should also send a duty-to-inform 
notice to the appellant pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

2.  The RO should contact the appellant 
and ask her to identify all sources of VA 
and non-VA treatment for the veteran's 
service-connected disabilities from April 
2003 to May 10, 2004.  The appellant 
should provide or authorize VA to obtain 
all of the treatment records referenced in 
Dr. Anderson's undated letter discussed 
above.  All efforts to obtain these 
records should be fully documented, and 
the private and/or VA medical facilities 
should provide a response if all of the 
records have already been provided or if 
no such records exist.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the appellant 
during the course of the remand, provided 
that the appellant completes the required 
authorization forms.

3.  Thereafter, the RO should readjudicate 
the appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



